Citation Nr: 0639032	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  97-33 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Whether the veteran is entitled to compensation under 
38 U.S.C.A. § 1151 for impotence as a result of a VA 
cystoscopy performed in July 1986.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from September 1969 through 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1996 and July 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran's service medical records do not show that 
any psychiatric disorder manifested during service or within 
one year following service.

2.  There is no competent medical evidence showing that the 
veteran's impotence manifested as a result of his July 1986 
VA cystoscopy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disorder are not met.  38 U.S.C.A. § 1110 (West 2005); 
38 C.F.R. § 3.303(a), 3.307, 3.309 (2006).

2.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for impotence as a result of a VA cystoscopy performed in 
July 1986 is not warranted. 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection
The veteran is seeking service connection for a psychiatric 
disorder.  To establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  See also Pond v. 
West, 
12 Vet. App. 341, 346 (1999).  

In certain circumstances, the requirements to establish 
service connection are relaxed and service connection will be 
presumed. The law provides for presumptions that certain 
chronic diseases, such as psychosis, will be considered 
service connected, even if not established as incurred in or 
aggravated by service, if they become manifest to a degree of 
10 percent or more within 1 year from the date of separation 
from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The presumptions of service connection allowed by 38 C.F.R. 
§§ 3.307 and 3.309 may be rebutted by "any evidence of a 
nature usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease. The expression 
'affirmative evidence to the contrary' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service." 38 C.F.R. § 3.307(d).

There is competent medical evidence in the record to support 
the notion that the veteran has a current psychiatric 
disorder.  His post-service VA medical records show varying 
types of psychiatric symptoms, treatment and diagnoses.  In 
an April 1991 VA examination, the veteran was diagnosed as 
having schizophrenic disorder, paranoid type, in partial 
remission.  In April 2004, the veteran was afforded another 
VA psychiatric examination.  The claims folder was reviewed 
and summarized in detail.  After interviewing the veteran, 
the examiner diagnosed him at Axis I as paranoid 
schizophrenic with ongoing marijuana abuse and a history of 
cocaine and alcohol dependence, and at Axis II as having a 
personality disorder, not otherwise specified, that, when not 
actively psychotic, is in the form of a severe personality 
disorder.  For purposes of VA compensation, a personality 
disorder is not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  The examiner 
also noted the veteran's homelessness, and gave him a Global 
Assessment of Functioning Score of 35.  Thus, the medical 
evidence establishes that the veteran has a current 
disability.

The question becomes whether his psychiatric disorder 
manifested in service.  There is no evidence in the record to 
support that notion.  A review of the veteran's service 
medical records reveals a September 1970 examination at which 
time there was no evidence of psychosis, severe neurosis, or 
organic brain syndrome.  The physician's impression at that 
time was "adult situational reaction."  The November 1970 
discharge examination report is negative as to any 
psychiatric disorder.  The service medical records as a whole 
are devoid of evidence of an in-service incurrence or 
aggravation of an injury or disease, as is required for 
service connection under 38 C.F.R. § 3.303.  The earliest 
indication of a possible psychiatric disorder is in July 1972 
VA outpatient treatment notes.  The veteran reported 
headaches, cramps throughout the entire body, and weight 
loss.  The physician noted, "this may be psychiatric in 
origin."  This is nearly two years following service.   The 
next indication of a psychiatric disorder is four years 
later, in a July 1976 examination report.  In this report, 
"probable" personality disorder was indicated.  Neither of 
these reports, nor any report that followed, give any 
indication that the veteran's psychiatric disorders were 
incurred in service or were in any other way related to 
service.

The April 2004 VA examiner opined that the veteran's 
personality disorder probably predated his active service.  
The examiner saw no indication during the veteran's service 
or immediately after that he was psychotic at that time.  The 
examiner saw the psychotic symptoms later in life that 
warranted the schizophrenia diagnosis.  The examiner also 
opined that the veteran's military service did not exacerbate 
any illness.

The only suggestion of a connection between the veteran's 
psychiatric state and his active service are the veteran's 
statements, as well as statements made by his mother 
throughout the file.  She repeatedly claimed that the veteran 
has acted "odd" since service.  The veteran's and his 
mother's statements are not competent medical evidence that 
would establish that his current disability is related to 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Competent medical evidence 
of a current disability that is linked to an in-service 
incurrence of that disability is required for service 
connection.

Because the claims folder is devoid of evidence of an in-
service incurrence of a psychiatric disability, the 
preponderance of the evidence is against the veteran's claim 
and service connection is not warranted.  

38 U.S.C.A. § 1151
Compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected where the 
disability was not the result of the veteran's willful 
misconduct, and was caused by hospital care, medical or 
surgical treatment, or examination provided by VA, and the 
proximate cause of disability was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.  See also 38 C.F.R. § 
3.361.

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability. 
38 C.F.R. § 3.361(c)(1) (2006). Hospital care or medical or 
surgical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress. 38 C.F.R. § 
3.361(c)(2) (2006). Hospital care "implies the provision of 
care by the hospital specifically, as opposed to the broader, 
more general experience of a patient during the course of 
hospitalization". Jackson v. Nicholson, 
433 F.3d 822 (Fed. Cir. 2005).

In March 2001, the veteran alleged that a scope inserted into 
his penis in 1986 by a VA doctor in Houston, Texas, caused 
him to become impotent.  Thus, the veteran is alleging that 
impotence is an additional disability caused by VA hospital 
care and that the impotence was caused by VA's carelessness, 
negligence, lack of proper skill, or error in judgment.  
38 U.S.C.A. § 1151.  The evidence of record, however, does 
not show that the veteran's cystoscopy caused his impotence.

The claims folder contains an informed consent for the 
procedure in July 1986, and a handwritten medical record 
showing "cysto: normal urethra and bladder."  For the 
veteran to receive compensation under 38 U.S.C.A. § 1151, the 
medical evidence of record must show that the veteran does 
suffer from impotence as a result of the July 1986 procedure.  
Merely showing that a veteran received care or treatment and 
that the veteran has an additional disability does not 
establish causation.  
38 C.F.R. § 3.361(c)(1).

An August 1997 treatment record shows the veteran's reported 
history of impotence due to the scoping procedure, but makes 
no independent diagnosis.  In December 2000, a VA physician 
stated, "Impotence by history - I suspect he just wants to 
be able to perform longer," and quotes the veteran has 
saying that he had a "hot date."  The veteran was again 
examined in April 2001 at which time he reported his 
impotence, but also admitted that he had never had a urology 
workup to confirm the condition.  

The veteran was afforded a VA genitourinary examination in 
May 2004.  The examiner discussed the veteran's reported 
history and examined him, after which he diagnosed erectile 
dysfunction.  The VA examiner opined that the veteran's 
"long history of tobacco smoking may attribute to his 
erectile dysfunction as well as his use of Zoloft.  
Otherwise, he could have psychogenic impotence as well."  
This VA examiner did not at all mention the July 1986 
procedure as a possible cause of impotence.  While the claims 
folder was not reviewed, the July 1986 cystoscopy was 
described to the examiner by the patient and mentioned in the 
report.  The examiner knew of the veteran's allegation, and 
still made no medical opinion that the cystoscopy and 
reported impotence were in any way related.

Following the January 2006 Board remand, the veteran was to 
be afforded another VA examination so that he could be 
provided an opinion with the benefit of a review of the 
complete claims folder.  The veteran was scheduled for and 
appeared at that examination in July 2006.  The report shows 
that he began using profanity and sexually explicit remarks 
in front of the other patients.  He was asked to refrain by a 
nurse and then began directing his profanity and sexually 
explicit remarks at this nurse.  The veteran was removed from 
the clinic and the report indicates that he is not welcome 
there again for treatment.  The incident in January 2006 is 
not the first time the veteran has been removed from a VA 
facility for inappropriate behavior.  A September 1989 Report 
of Contact memorializes an incident at a VA and Disabled 
American Veterans office.  The veteran used profane language, 
attacked a guard, and was arrested.  Because of the veteran's 
pattern of behavior, the Board is not inclined to reschedule 
the veteran, as requested by the veteran's representative, 
and subject VA employees to such abusive and inappropriate 
contact.  It is well established that the duty to assist is 
not always a one-way street.  A veteran seeking help cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).  Here, the veteran has behaved in a way that 
obstructs the help offered by VA.  There is no evidence of 
such inappropriate behavior in the veteran's prior VA 
examinations.  He is capable of acting appropriately, but in 
July 2006 chose not to cooperate.  In light of the veteran's 
failure to cooperate with the VA's efforts to assist him with 
the factual development of his claim, no further effort will 
be expended to assist the veteran in this regard.  The claim 
must be evaluated on the evidence of record.  

Because there is no evidence to show that the veteran's 
impotence is a result of his July 1986 VA cystoscopy, the 
claim for entitlement to benefits under 
38 U.S.C.A. § 1151 must be denied.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the appellant in 
the development of his claims for service connection and for 
38 U.S.C.A. § 1151 benefits.  Sufficient evidence is 
available to reach a decision and he is not prejudiced by 
appellate review at this time.

VA sent the veteran several letters that informed him of the 
evidence necessary to establish a claim for service 
connection and for 38 U.S.C.A. § 1151 benefits.  See letters 
dated April 2001, August 2001, April 2002, March 2004, and 
February 2006.  The veteran was notified of what was 
necessary to establish the claims, what evidence he was 
expected to provide, and what VA would obtain on his behalf.  
The March 2004 letter also asked the veteran to send VA all 
medical evidence that he had.  These letters satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1) (2006).  A July 2006 
letter to the veteran provided notice as to the type of 
evidence necessary to establish an effective date or a 
disability rating, as is required under
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA did 
satisfy its duty to notify the veteran with regard to his 
claims.

VA also has a duty to assist the appellant in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  The claims folder contains 
the veteran's statements, his service medical records and 
private and VA medical records, and several VA examination 
reports.  The veteran's Social Security Administration file 
and tort claim file are also a part of the claims folder.  

This matter was remanded in January 2006 to afford the 
veteran an additional VA examination with regard to his 
38 U.S.C.A. § 1151 claim.  As discussed above, the veteran's 
inappropriate behavior in the examination facility forced the 
examination to be cancelled.  This examination will not be 
rescheduled.  

VA has done everything reasonably possible to assist the 
veteran and a remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist and further development is not 
warranted.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotence as a result of a VA cystoscopy performed in July 
1986 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


